GATES and SMITH, JJ.,
concur in 'the,result only, upon the ground that the -complaint states- a cause of action for abduction, and .that the only error of the court was in overruling the demurrer to that cause "of action. We dissent from the view that -chapter 212 of the Laws of 1903 does, not cover the entire subject of seduction. We -are of the opinion that said act is incon-, sistent with the idea 'that any ground of recovery for seduction remains either by statute or at common law, except as provided by said act.